DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 14-20 are rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter. The claims does not include at least one hardware element within the body of the claim. The claims recite a “server" and “computer readable medium” which does not specifically define a hardware element. The specification discloses a host is computer hardware capable of creating and processing computer readable instructions (specification, paragraph 0071). However, neither the claims nor specification define the “server" and “computer readable medium” or any other elements of the claim to include only hardware. Thus, the claims are directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammoutene et al. (US Patent No. 9,858,433) in view of Li et al. (US Pub No. 2021/0160227).
Regarding independent claim 1, Hammoutene teaches a computerized system for management of access authorization using an immutable ledger comprising: a server having a computer readable medium and in communications with a memory; a set of computer readable instructions stored on the computer readable medium configured for: encrypting the set of data with a data-encryption-key (Hammoutene, column 4, lines 55-67 and column 7, lines 50-52; encrypt data set), creating a key tree having a node associated with a user (Hammoutene, Figure 1, column 7, line 53- column 8, line 3 and column 9, lines 37-53; hierarchical tree structure), creating a key-encryption-key associated with the node and the user (Hammoutene, column 8, lines 34-45 and column 9, lines 47-53; node keys), and, distributing the key-encryption-key to the user wherein the key-encryption- key is configured to decrypt the data-encryption-key thereby providing access to the data for the user (Hammoutene, column 3, lines 53-66, column 7, lines 2-5, column 6, lines 4-5 and column 8, lines 34-45; node key to decrypt data key to access data).
Hammoutene does not explicitly teach an immutable ledger, receiving a set of data and storing the encrypted data on the immutable ledger. 
Li teaches an immutable ledger (Li, page 2, paragraph 0018 and page 7, paragraph 0082), receiving a set of data (Li, page 2, paragraph 0021; uploaded service data) and storing the encrypted data on the immutable ledger (Li, page 5, paragraph 0052).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hammoutene with the teachings of Li to use an immutable ledger to provide the advantage of an improved blockchain based service data encryption (Li, page 1, paragraphs 0002-0006).
	Regarding claim 2, Hammoutene in view of Li teaches the system wherein the data-encryption-key is a first data- encryption-key and the set of computer readable instructions is configured to create a second data-encryption-key, re-encrypting the data with the second data-encryption- key, encrypt the second data-encryption-key with the key-encryption-key, thereby providing a timeframe wherein the data was encrypted with the first data-encryption-key (Hammoutene, column 7, lines 34-41; re-encrypt the data with new data key and re-encrypt new data key with revised node key).
	Regarding claim 3, Hammoutene in view of Li teaches each and every claim limitation of claim 1, however, Li teaches the system wherein the set of computer readable instructions is configured to store the re-encrypted data on the immutable ledger and provide a time frame to remote users acing the immutable ledger (Li, page 2, paragraph 0025; permission access based on time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hammoutene with the teachings of Li to use an immutable ledger with access permission to provide the advantage of an improved blockchain based service data encryption (Li, page 1, paragraphs 0002-0006).
Regarding claim 4, Hammoutene in view of Li teaches the system wherein the key-encryption-key is a first key- encryption-key and the set of computer readable instructions are configured for creating a second key-encryption-key associated with re-encrypted the data-encryption-key, distributing the second key-encryption-key to a second user so that a second user can decrypt the data (Hammoutene, column 6, line 4- column 7, line 5 and column 7, lines 32-47).
Regarding claim 5, Hammoutene in view of Li teaches the system wherein the set of computer readable instructions is configured for distributing the key-encryption-key out of band (Hammoutene, column 2, line54-column 3, line 21; different user from different groups with access to node key).
Regarding claim 6, Hammoutene in view of Li teaches each and every claim limitation of claim 1, however, Li teaches the system wherein the set of computer readable instructions is configured for creating a data-encryption-key generation record representing the generation of a data-encryption-key and storing the data-encryption-key generation record on the immutable ledger (Li, page 3, paragraph 0029 and 0034; record key in blockchain after consensus verification).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hammoutene with the teachings of Li to use an immutable ledger with access permission to provide the advantage of an improved blockchain based service data encryption (Li, page 1, paragraphs 0002-0006).
Regarding claim 7, Hammoutene in view of Li teaches each and every claim limitation of claim 1, however, Li teaches the system wherein the set of computer readable instructions is configured for creating a data encryption record representing the encryption of the data and storing the data encryption record on the immutable ledger (Li, page 5, paragraphs 0052-0057; record encrypted data in blockchain after consensus verification).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hammoutene with the teachings of Li to use an immutable ledger with access permission to provide the advantage of an improved blockchain based service data encryption (Li, page 1, paragraphs 0002-0006).
Regarding claim 8, Hammoutene in view of Li teaches the system wherein the key tree is a first key tree having a first set of users and the set of computer readable instructions is configured for removing a user from the first set of users to provide for a second set of users and modifying the key tree to reflect the second set of users (Hammoutene, column 7, lines 32-47).
Regarding claim 9, Hammoutene in view of Li teaches the system wherein the set of computer readable instructions are configured to invalidate an existing key-encryption key, create a key-encryption-key invalidation record representing an invalidation of the key-encryption-key and storing the key-encryption-key invalidation record on the immutable ledger (Hammoutene, column 7, lines 38-47).
Regarding independent claim 10, Hammoutene teaches a computerized system for management of access authorization using an immutable ledger comprising: a computer device in communication with a memory having a set of user computer readable instructions configured for: encrypting the data with a data-encryption-key (Hammoutene, column 4, lines 55-67 and column 7, lines 50-52; encrypt data set), receiving a key-encryption-key from a key tree (Hammoutene, column 8, lines 34-45 and column 9, lines 47-53; node keys), and,  encrypting the data-encryption-key with the key-encryption-key so that a user associated with the key-encryption-key can anonymously access the data (Hammoutene, column 3, lines 58-66, column 8, lines 34-45 and column ; node key to encrypt data key).
Hammoutene does not explicitly teach a distributed ledger, retrieving data from a disparate computer medium in communications with the computer device, and storing the encrypted data on the distributed ledger. 
Li teaches a distributed ledger (Li, page 2, paragraph 0018 and page 7, paragraph 0082), retrieving data from a disparate computer medium in communications with the computer device (Li, page 2, paragraph 0021; uploaded service data) and storing the encrypted data on the immutable ledger (Li, page 5, paragraph 0052).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hammoutene with the teachings of Li to use an immutable ledger to provide the advantage of an improved blockchain based service data encryption (Li, page 1, paragraphs 0002-0006).
	Regarding claim 11, Hammoutene in view of Li teaches the system wherein the data-encryption-key is a first data- encryption-key and the set of user computer readable instructions is configured for re- encrypt the data with a second data-encryption-key and encrypt the second data- encryption-key with the key-encryption-key (Hammoutene, column 7, lines 34-41; re-encrypt the data with new data key and re-encrypt new data key with revised node key).
	Regarding claim 12, Hammoutene in view of Li teaches each and every claim limitation of claim 11, however, Li teaches the system wherein the set of user computer readable instructions is configured to store the data encrypted with the first data-encryption-key on the immutable ledger, store the data encrypted with the second data-encryption-key on the immutable ledger thereby providing a timeframe when the first data-encryption- key was used (Li, page 5, paragraphs 0052-0057).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hammoutene with the teachings of Li to use an immutable ledger with access permission to provide the advantage of an improved blockchain based service data encryption (Li, page 1, paragraphs 0002-0006).
Regarding claim 13, Hammoutene in view of Li teaches the system wherein the set of user computer readable instructions is configured to receive a second key-encryption-key from the key tree and re-encrypting the data-encryption-key with the second key-encryption-key (Hammoutene, column 6, line 4- column 7, line 5 and column 7, lines 32-47).
Regarding independent claim 14, Hammoutene teaches a computerized system for management of access authorization using an immutable ledger comprising: a server in communications with a distributed ledger and a disparate computer medium; a set of computer readable instructions included with the server and configured for: encrypting the data with a data-encryption-key (Hammoutene, column 4, lines 55-67 and column 7, lines 50-52; encrypt data set), accessing a key tree having a node associated with a user (Hammoutene, Figure 1, column 7, line 53- column 8, line 3 and column 9, lines 37-53; hierarchical tree structure), retrieving a key-encryption-key associated with the node (Hammoutene, column 8, lines 34-45 and column 9, lines 47-53; node keys), and,  encrypting the data-encryption-key with the key-encryption-key so that a user associated with the key-encryption-key, thereby providing access to the data to the use (Hammoutene, column 3, lines 58-66, column 8, lines 34-45 and column ; node key to encrypt data key).
Hammoutene does not explicitly teach a distributed ledger,  receiving data from the disparate computer medium, creating a data-encryption-key, and storing the encrypted data on the distributed ledger. 
Li teaches a distributed ledger (Li, page 2, paragraph 0018 and page 7, paragraph 0082), receiving data from the disparate computer medium (Li, page 2, paragraph 0021; uploaded service data), creating a data-encryption-key (Li, page 2, paragraph 0023 and 0026; derive key for encryption) and storing the encrypted data on the immutable ledger (Li, page 5, paragraph 0052).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hammoutene with the teachings of Li to use an immutable ledger to provide the advantage of an improved blockchain based service data encryption (Li, page 1, paragraphs 0002-0006).
Regarding claim 15, Hammoutene in view of Li teaches the system wherein the key tree includes user nodes wherein each user node corresponds to a user and each user possesses all the key-encryption- keys along a path from the user node to a root node (Hammoutene, column 5, lines 3-16 and column 6, lines 7-61).
	Regarding claim 16, Hammoutene in view of Li teaches each and every claim limitation of claim 14, however, Li teaches the system including: a user computer device in communications with the server and the distributed ledger wherein the user computer device is configured to: retrieve encrypted data from the distributed ledger in communications with the user computer device (Li, page 6, paragraphs 0059-0060), Page 28 of 30decrypt the encrypted data-encryption-key with a user key-encryption-key associated with the user computer device (Li, page 6, paragraphs 0059-0060) and, decrypt the encrypted data according to the decrypted data-encryption- key (Li, page 6, paragraphs 0059-0060).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hammoutene with the teachings of Li to use an immutable ledger with access permission to provide the advantage of an improved blockchain based service data encryption (Li, page 1, paragraphs 0002-0006).
Regarding claim 17, Hammoutene in view of Li teaches the system wherein the set of computer readable instructions is configured to determine if a decryption attempt occurred using an invalid key- encryption-key (Hammoutene, column 7, lines 26-47).
Regarding claim 18, Hammoutene in view of Li teaches each and every claim limitation of claim 14, however, Li teaches the system wherein the data-encryption-key and the key- encryption-key are symmetrical keys (Li, page 5, paragraphs 0047 & 0050-0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hammoutene with the teachings of Li to use an immutable ledger with access permission and key tree to provide the advantage of an improved blockchain based service data encryption (Li, page 1, paragraphs 0002-0006).
Regarding claim 19, Hammoutene in view of Li teaches the system wherein the set of computer readable instructions is configured to create the key tree (Hammoutene, Figure 1, column 7, line 53- column 8, line 3 and column 9, lines 37-53; hierarchical tree structure).
Regarding claim 20, Hammoutene in view of Li teaches the system wherein the data-encryption-key is a first data- encryption-key and the set of computer readable instructions is configured to re-encrypt the data with a second data-encryption-key, store the re-encrypted data on the immutable ledger, encrypt the second data-encryption-key with the key-encryption-key thereby providing a timeframe where first data-encryption-key was in use (Hammoutene, column 7, lines 34-41; re-encrypt the data with new data key and re-encrypt new data key with revised node key).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/             Primary Examiner, Art Unit 2437